Exhibit 10.7

     
DEBTOR NAME AND ADDRESS
  SECURED PARTY NAME AND ADDRESS
 
   
ANN ARBOR BURGER, INC.
  HOME CITY FEDERAL SAVINGS BANK OF SPRINGFIELD
857 WEST EISENHOWER PARKWAY
  2454 N. LIMESTONE STREET
ANN ARBOR, MI 48103
  P.O. BOX 1288
SPRINGFIELD, OH 45501


Type: o Individual o partnership þ corporation o
                                        
State of organization/registration (if applicable MI
o If checked, refer to addendum for additional Debtors and signatures.
COMMERCIAL SECURITY AGREEMENT
The date of this Commercial Security Agreement (Agreement) is 06-30-2008.
SECURED DEBTS. This Agreement will secure all sums advanced by Secured Party
under the terms of this Agreement and the payment and performance of the
following described Secured Debts that (check one) þ Debtor o
                                         (Borrower) owes to Secured Party:
þ Specific Debts. The following debts and all extensions, renewals,
refinancings, modifications, and replacements (describe): PROMISSORY NOTE FOR
$500,000.00 DATED 06/30/2008.
o All debts. All present and future debts, even if this Agreement is not
referenced, the debts are also secured by other collateral, or the future debt
is unrelated to or of a different type than the current debt. Nothing in this
Agreement is a commitment to make future loans or advances.
SECURITY INTEREST. To secure the payment and performance of the Secured Debt,
Debtor gives Secured Party a security interest in all of the Property described
in this Agreement that Debtor owns or has sufficient rights in which to transfer
an interest, now or in the future, wherever the Property is or will be located,
and all proceeds and products of the Property. “Property” includes all parts,
accessories, repairs, replacements, improvements, and accessions to the
Property; any original evidence of title or ownership and all obligations that
support the payment or performance of the Property. “Proceeds” includes anything
acquired upon the sale, lease, license, exchange, or other disposition of the
Property; any rights and claims arising from the Property; and any collections
and distributions on account of the Property. This Agreement remains in effect
until terminated in writing, even if the Secured Debts are paid and Secured
Party is no longer obligated to advance funds to Debtor or Borrower.
PROPERTY DESCRIPTION. The Property is described as follows:
þ Accounts and Other Rights to Payment: All rights to payment, whether or not
earned by performance, including but not limited to, payment for property or
services sold, leased, rented, licensed, or assigned. This includes any rights
and interests (including all liens) which Debtor may have by law or agreement
against debtor or obligor of Debtor.
þ Inventory: All inventory held for ultimate sale or leas, or which has been or
will be supplied under contract5 of service, or which are raw materials, work in
process, or materials used or consumed in Debtor’s business. Excluding liquor
inventory.
þ Equipment: All equipment including, but not limited to, machinery, vehicles,
furniture, fixtures, manufacturing equipment, farm machinery and equipment, shop
equipment, office and record keeping equipment, parts and tools. The Property
includes any equipment described in a list or schedule Debtor gives to Secured
Party, but such a list is not necessary to create a valid security interest in
all Debtor’s equipment.
o Instruments and Chattel Paper: All Instruments, including negotiable
instruments and promissory notes and any other writings or records that evidence
the right to payment of a monetary obligation, and tangible and electronic
chattel paper.
þ General Intangibles: All general intangibles including, but not limited to,
tax refunds, patents and applications for patents, copyrights, trademarks, trade
secrets, goodwill, trade names, consumer lists, permits and franchises, payment
intangibles, computer programs and all supporting information provided in
connection with a transaction relating to computer programs, and the right to
use Debtor’s name.
o Documents: All documents of title including, but not limited to, bills of
lading, dock warrants and receipts, and warehouse receipts.
o Farm Products and Supplies: All farm products including, but not limited to,
all poultry and livestock and their young, along with their produce, products,
and replacements, all crops, annual or perennial, and all products of the crops;
and all feed, seed, fertilizer, medicines, and other supplies used or produced
in Debtor’s farming operations.
o Government Payments and Programs: All payment, accounts, general intangibles,
and benefits including, but not limited to, payments in kind, deficiency
payments, letters of entitlement, warehouse receipts, storage payments,
emergency assistance and diversion payments, production flexibility contracts,
and conservation reserve payments under any preexisting, current, or future
federal or state government program.
o Investment Property: All investment property including, but not limited to,
certificated securities, uncertificated securities, securities entitlements,
securities accounts, commodity contracts, commodity accounts, and financial
assets.
o Deposit Accounts: All deposit accounts including, but not limited to, demand,
time, savings, passbook, and similar accounts.
o Specific Property Description: The Property includes, but is not limited by,
the following (if required, provide real estate description):
USE OF PROPERTY. The Property will be sued for o personal þ business o
agricultural o                                          purposes.
SIGNATURES. Debtor agrees to the terms on pages 1 and 2 of this Agreement and
acknowledges receipt of a copy of this Agreement.

             
DEBTOR
      SECURED PARTY    
 
           
ANN ARBOR BURGER, INC.
      HOME CITY FEDERAL SAVINGS BANK OF SPRINGFIELD    
 
           
/s/ T. Michael Ansley
      /s/ Don E. Lynam    
 
THOMAS MICHAEL ANSLEY
     
 
DON E. LYNAM    
PRESIDENT
      EXECUTIVE VICE PRESIDENT    

 





--------------------------------------------------------------------------------



 



GENERAL PROVISIONS. Each Debtor’s obligations under this Agreement are
independent of the obligations of any other Debtor. Secured Party may sue each
Debtor individually or together with any other Debtor. Secured Party may release
any part of the Property and Debtor will remain obligated under this Agreement.
The duties and benefits of this Agreement will bind the successors and assigns
of Debtor and Secured Party. No modification of this Agreement is effective
unless made in writing and signed by Debtor and Secured Party. Whenever used,
the plural includes the singular and the singular includes the plural. Time is
of the essence.
APPLICABLE LAW. This Agreement is governed by the laws of the state in which
Secured Party is located. In the event of a dispute, the exclusive forum, venue
and place of jurisdiction will be the state in which Secured Party is located,
unless otherwise required by law. If any provision of this Agreement is
unenforceable by law, the unenforceable provision will be severed and the
remaining provisions will still be enforceable.
NAME AND LOCATION. Debtor’s name indicated on Page 1 is Debtor’s exact legal
name. If Debtor is an individual, Debtor’s address is Debtor’s principal
residence. If Debtor is not an individual, Debtor’s address is the location of
Debtor’s chief executive offices of sole place of business. If Debtor is an
entity organized and registered under state law, Debtor has provided Debtor’s
state of registration on Page 1. Debtor will provide verification of
registration and location upon Secured Party’s request. Debtor will provide
Secured Party with at least 30 days notice prior to any change in Debtor’s name,
address, or state of organization or registration.
WARRANTIES AND REPRESENTATIONS. Debtor has the right, authority, and power to
enter into this Agreement. The execution and delivery of this Agreement will not
violate any agreement governing Debtor or Debtor’s property, or to which Debtor
is a party. Debtor makes the following warranties and representations which
continue as long as the Agreement is in effect:
(1) Debtor is duly organized and validly existing in all jurisdictions in with
Debtor does business;
(2) the execution and performance of the terms of this Agreement have been duly
authorized, have received all necessary governmental approval, and will not
violate any provision of law or order;
(3) other than previously disclosed to Secured Party, Debtor has not changed
Debtor’s name or principal place of business within the last 10 years and has
not used any other trade or fictitious name; and
(4) Debtor does not and will not use any other name without Secured Party’s
prior written consent. Debtor owns all of the Property, and Secured Party’s
claim to the Property is ahead of the claims of any other creditor, except as
otherwise agreed and disclosed to Secured Party prior to any advance on the
Secured Debts. The Property has not been used for any purpose that would violate
any laws or subject the Property to forfeiture.
DUTIES TOWARD PROPERTY. Debtor will protect the Property and Secured Party’s
interest against any competing claim. Except as otherwise agreed, Debtor will
keep the Property in Debtor’s possession at the address indicated on Page 1 of
this Agreement. Debtor will keep the Property in good repair and use the
Property only for purposes specified on Page 1. Debtor will not use the Property
in violation of any law and will pay all taxes and assessments levied or
assessed against the Property. Secured Party has the right of reasonable access
to inspect the Property, including the right to require Debtor to assemble and
make the Property available to Secured Party. Debtor will immediately notify
Secured Party of any loss or damage to the Property. Debtor will prepare and
keep books, records, and accounts about the Property and Debtor’s Business, to
which Debtor will allow Secured Party reasonable access.
Debtor will not sell, offer to sell, license, lease, or otherwise transfer or
encumber the Property without Secured Party’s prior written consent. Any
disposition of the Property will violate Secured Party’s rights, unless the
Property is inventory sold in the ordinary course of business at fair market
value. If the Property includes chattel paper or instruments, either as original
collateral or as proceeds of the Property, Debtor will record Secured Party’s
interest on the face of the chattel paper or instruments. If the Property
includes accounts, Debtor will not settle any account for less than the full
value, dispose of the accounts by assignment, or make any material change in the
terms of any account without secured Party’s prior written consent. Debtor will
collect all accounts in the ordinary course of business, unless otherwise
required by Secured Party. Debtor will keep the proceeds of the accounts, and
any good returned to Debtor, in trust for Secured Party and will not commingle
the proceeds or returned goods with any of Debtor’s other property. Secured
Party has the right to require Debtor to pay Secured Party the full price on any
returned items. Secured Party may require account debtors to make payments under
the accounts directly to Secured Party. Debtor will deliver the accounts to
Secured Party at Secured Party’s request. Debtor will give Secured Party all
statements, reports, certificates, lists of account debtors (showing names,
addresses, and amounts owing), invoices applicable to each account, and any
other data pertaining to the accounts as Secured Party requests.
If the Property includes farm products, Debtor will provide Secured Party with a
list of the buyers, commission merchants, and selling agents to or through whom
Debtor may sell the farm products. Debtor authorizes Secured Party to notify any
additional parties regarding Secured Party’s interest in Debtor’s farm products,
unless prohibited by law. Debtor agrees to plant, cultivate, and harvest crops
in due season. Debtor will be in default if any loan proceeds are used for a
purpose that will contribute to excessive erosion of highly erodible land or to
the conversion of wetland to produce of to make possible the production of an
agricultural commodity, further explained in 7 CFR Part 1940, Subpart G,
Exhibit M. If Debtor pledges the Property to Secured Party (delivers the
Property into the possession or control of Secured Party or a designated third
party), Debtor will, upon receipt, deliver any proceeds and products of the
Property to Secured Party. Debtor will provide Secured Party with any notices,
documents, financial statements, reports, and other information relating to the
Property Debtor receives as the owner of the Property.
PERFECTION OF SECURITY INTEREST. Debtor authorized Secured Party to file a
financing statement covering the Property. Debtor will comply with, facilitate,
and otherwise assist Secured Party in connection with obtaining possession or
control over the property for purposes of perfecting Secured Party’s interest
under the Uniform Commercial Code.
INSURANCE. Each Debtor agrees to keep the Property insured against the risks
reasonably associated with the Property until the Property is released from this
Agreement. Debtor will maintain this insurance in the amounts Secured Party
requires. Debtor may choose the insurance company, subject to Secured Party’s
approval, which will not be unreasonably withheld. Debtor will have the
insurance provider name Secured Party as loss payee on the insurance policy.
Debtor will give Secured Party and the insurance provider immediate notice of
any loss. Secured Party may apply the insurance proceed toward the Secured
Debts. Secured Party may require additional security as a condition of
permitting any insurance proceeds to be used to repair or replace the Property.
If Secured Party acquires the Property in damaged conditions, Debtor’ rights to
any insurance policies and proceeds will pass to Secured Party to the extent of
the Secured Debts. Debtor will immediately notify Secured Party of the
cancellation or termination of insurance. If Debtor fails to keep the Property
insured, or fails to provide Secured Party will proof of insurance, Secured
Party may obtain insurance to protect Secured Party’s Interest in the Property.
The insurance may include coverages not originally required of Debtor, may be
written by a company other than one Debtor would choose, and may be written at a
higher rate than Debtor could obtain if Debtor purchased the insurance.
AUTHORITY TO PERFORM. Debtor authorizes Secured Party to do anything Secured
Party deems reasonably necessary to protect the Property and Secured Party’s
Interest in the Property. If Debtor fails to perform any of Debtor’s duties
under this Agreement, Secured Party is authorized, without notice to Debtor, to
perform the duties or cause them to be performed. These authorizations include,
but are not limited to, permission to pay for the repair, maintenance, and
preservation of the Property and take any action to realize the value of the
Property. Secured Party’s authority to perform for Debtor does not create an
obligation to perform, and Secured Party’s failure to perform will not preclude
Secured Party from exercising any other rights under the law or this Agreement.
If Secured Party performs for Debtor, Secured Party will use reasonable care.
Reasonable care will not include any steps necessary to preserve rights against
prior parties or any duty to take action in connection with the management of
the Property.
If Secured Party performs for Debtor, Secured Party will use reasonable care.
Reasonable care will not include any steps necessary to preserve rights against
prior parties or any duty to take action in connection with the managements of
the Property.
If Secured Party comes into possession of the Property, Secured Party will
preserve and protect the Property to the extent required by law. Secured Party’s
duty of care with respect to the Property will be satisfied if Secured Party
exercises reasonable care in the safekeeping of the Property or in the selection
of a third party in possession of the Property.
Secured Party may enforce the obligations of an account debtor or other persona
obligated on the Property. Secured Party may exercise Debtor’s rights with
respect to the account debtor’s or other person’ obligations to make payment or
otherwise render performance to Debtor, and enforce any security interest that
secures such obligations.
PURCHASE MONEY SECURITY INTEREST. If the Property includes items purchases with
the Secured Debts, the Property purchased with Secured Debts will remain subject
to Secured Party’s security interest until the Secured Debts are paid in full.
Payments on any non-purchase money loan also secured by this Agreement will not
be applied to the purchase money loan. Payments on the purchase money loan will
be applied first to the non-purchase money portion of the loan, if any, and then
to the purchase money portion in the order in which the purchase money Property
was acquired. If the purchase money Property was acquired at the same time,
payments will be applied in the order secured Party selects. No security
Interest will be terminated by application of this formula.
DEFAULT. Debtor will be in default if:
(1) Debtor (or Borrower, if not the same) fails to make a payment in full when
due;
(2) Debtor fails to perform any condition or keep any covenant on this or any
debt or agreement Debtor has with Secured Party;
(3) a default occurs under the terms of any instrument or agreement evidencing
or pertaining to the Secured Debts;
(4) anything else happens that either causes secured Party to reasonably believe
that Secured Party will have difficulty in collecting the Secured Debts or
significantly impairs the value of the Property.
REMEDIES. After Debtor defaults, and after Secured Party gives any legally
required notice and opportunity to cure the default, Secured Party may at
Secured Party’s option to any one or more of the following:
(1) make all or any part of the Secured Debts immediately due and accrue
interest at the highest post-maturity interest rate;
(2) require Debtor to gather the Property and make it available to Secured Party
in a reasonable fashion;
(3) enter upon Debtor’s premises and take possession of all or any part of
Debtor’s property for purposes of preserving the Property or its value and use
and operate Debtor’s property to protect Secured Party’s interest, all without
payment or compensation to Debtor;
(4) use any remedy allowed by state of federal law, or provided in any agreement
evidencing or pertaining to the Secured Debts.
If Secured Party repossesses the Property or enforces the obligations of an
account debtor, Secured Party may keep or dispose of the Property as provided by
law. Secured Party will apply the proceeds of any collection or disposition
first to Secured Party’s expenses of enforcement, which includes reasonable
attorneys’ fees and legal expenses to the extent not prohibited by law, and then
to the Secured Debts. Debtor (or Borrower, if not the same) will be liable for
the deficiency, if any.
By choosing any one or more of these remedies, Secured Party does not give up
the right to use any other remedy. Secured Party does not waive a default by not
using a remedy.
WAIVER. Debtor waives all claims for damages caused by Secured Party’s acts or
omissions where Secured Party acts in good faith.
NOTICE AND ADDITINOAL DOCUMENTS. Where notice is required, Debtor agrees that
10 days prior written notice will be reasonable notice to all parties. Debtor
agrees to sign, deliver, and file any additional documents and certifications
Secured Party considers necessary to perfect, continue, or preserve Debtor’s
obligations under this Agreement and to confirm Secured Party’s lien status on
the Property.

 

2